Title: Conveyance of Carlton by Charles L. Bankhead and Ann C. Bankhead to their Trustees, 1 April 1815
From: Bankhead, Charles Lewis,Bankhead, Ann Cary Randolph
To: Bankhead, John,Randolph, Thomas Mann,Lindsay, Reuben



          This indenture made on the first day of April one thousand eight hundred and fifteen between Charles Lewis Bankhead and Anne Cary his wife of the county of Albemarle on the one part, and John Bankhead of the county of Caroline, father of the sd Charles L. Thomas Mann Randolph father of the sd Anne C., and Reuben Lindsay both of the same county of Albemarle, on the other part Witnesseth that the sd Charles L. and Anne C. in consideration of the sum of twelve hundred pounds lawful money of Virginia assumed by the said John to be paid to the creditors of the sd Charles L. as herein after specified, and of the further sum of nine hundred and four pounds of like money assumed by the sd Thoma John and Thomas Mann to be paid in like manner to the creditors of the sd Charles L. as herein after also specified, to wit to John Kelly one thousand and twelve pounds, to James Overton four hundred and thirty two pounds, to John J. Taylor the sum of five hundred and ten pounds, to James Leitch the sum of one hundred and fifty pounds, all of like money, and to any other persons such other sums as shall be proved to the satisfaction of the said John, Thomas M. and Reuben to be lawfully due at this time from the said Charles L. to the same persons for property actually and bonâ fide delivered, or for services performed, of which the judgment is referred and reserved to the sd John, Thomas M. and Reuben exclusively, ultimately, and without appeal; and in further consideration of the sum of one dollar to them the said Charles L. and Anne C. now in hand paid, have given, granted, bargained and sold to the said John Bankhead, Thomas Mann Randolph and Reuben Lindsay the tract of land called Carlton in the same county of Albemarle, whereon the sd Charles L. and Anne C. now live, lying on both sides of  Moore’s creek, and on the Rivanna river, adjoining the lands of Molly Lewis, Thomas Jefferson, and Robert Sthreshly, and containing by estimation eight hundred acres, be the same more or less, as also the following slaves, to wit, old Robin, little Robin, Nelson, Jerry, Frederic, Peter Green, William Green, Billy Stewart, big Billy, little Billy, little William, George, Jack, Scilla, Letty, Lucy big Nancy, Nancy Green, Violet, Jane, Jenney, Amy, Fanny, Priscilla, Spencer, Henry, Washington, Abigail, Davy, Susan, Sally, Lucy, Jane, Sarah, Luberta, Hilliard and Patty, being thirty seven in all, together with nine horses, fourteen head of cattle, six head of sheep, fifty head of hogs, now on or belonging to the said lands, and all the furniture now in the dwelling house or outhouses on the said lands, the plantation utensils on the same or belonging thereto, and all debts now due to the sd Charles L. to have and to hold the said property real and personal to them the sd John Bankhead, Thomas Mann Randolph and Reuben Lindsay, their heirs, executors, administrators and assigns, to and for the Uses & Trusts following, that is to say, to reimburse to the sd John & Thomas Mann in the first place the said sum of nine hundred and four pounds assumed by them jointly to be paid as aforesaid for specified debts, and also the amount of unspecified debts which they shall pay; and afterwards the said property real and personal, and the profits and proceeds thereof, to be held, possessed, employed, alienated, and applied at the discretion and absolute will of the said John, Thomas M. & Reuben, (free from all right, claim, controul, or interference of the sd Charles L. & Anne C. or either of them, and from all liability for any debts or contracts, past or future, of the sd Charles L. or Anne C. or either of them, other than those before described & assumd assumed) to the maintenance of the sd Charles L. and Anne C. and of the children and other descendants of them or either of them, to the education of the sd children & other descendants, and to their advancement in life, in such portions of principal or profits as they the said John, Thomas M. and Reuben, in their discretion, shall think just, retaining always what they shall deem sufficient to maintain comfortably the sd Charles L. and Anne C. during their lives, and the life of the survivor. and the sd Charles L. and Anne C. reserve the reversion in whatever may remain of the sd property real and personal, after the compleat execution of the sd trusts, and after the possibility of their compleat execution may have become extinct, (should that happen) to themselves severally, and their several heirs, each the exact parts, and portions of their original and respective rights in the sd property, as they would have existed had this deed never been made: and they covenant that themselves, their heirs, executors, and administrators, all the property and rights real and personal hereby conveyed to the sd John Bankhead, Thomas M. Randolph and Reuben Lindsay and their heirs will for ever warrant and defend against themselves the sd Charles L. and Anne C. their heirs, executors and administrators, and all other persons claiming from or under them. and the sd John Bankhead & Thomas Mann Randolph, on their part, covenant with the sd Charles L. and Anne C. that they will pay the debts herein before specified to the persons lawfully entitled to recieve them; that they do hereby assume, and make themselves responsible for the amounts the sd persons, that is to say, the sd John to the amount of the sd sum of twelve hundred pounds, and the sd John & Thomas M. to the further amount of the sd sum of nine hundred and four pounds, as above assumed, and thereof do, and forever will exonerate & acquit the persons of the sd Charles L. and Anne C. his wife, and warrant them from all damage and injury on account of the sd debts so specifically assumed. In witness whereof the several parties have hereto set their hands and seals on the day & year above written.
          
            
              Signed, sealed, and delivered by Charles L. Bankhead, Anne C. Bankhead & John Bankhead the 7th line from the bottom being previously obliterated in presence of
              
              Chas: L Bankhead 
            
            
              Edmund Bacon
              
              Ann C Bankhead
            
            
              W Ballard 1 May 1815
              
              J. Bankhead
            
            
              Rolin Goodman
              
              
            
            
              Signed, sealed and delivered by Thomas M. Randolph and Reuben Lindsay in presence of
              
              Th M: Randolph
            
            
              Edmund Bacon
              
              
            
            
              Rolin goodman
              
              
            
            
              Th: J. Randolph
              
              Rn Lindsay—
            
          
        